Case 2:12-cv-00401-MOB-MKM ECF No. 217 filed 11/16/18                 PageID.3221     Page 1 of 5



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 IN RE AUTOMOTIVE PARTS ANTITRUST
                                                          CASE NO. 12-MD-02311
 LITIGATION
                                                          HON. MARIANNE O. BATTANI

 In Re: HEATER CONTROL PANELS CASES

 THIS RELATES TO:                                         2:12-cv-00401-MOB-MKM
 ALL DIRECT PURCHASER ACTIONS                             2:17-cv-11109-MOB-MKM


                               ORDER AND FINAL JUDGMENT

          Tiffin Motor Homes, Inc. (the “Direct Purchaser Plaintiff”) on behalf of itself and the

 Settlement Class members, and Defendants Tokai Rika Co., Ltd. and TRAM, Inc. d/b/a Tokai

 Rika U.S.A. Inc. (collectively, “Tokai Rika”), entered into a Settlement Agreement to fully and

 finally resolve the Settlement Class’s claims against Tokai Rika and the other Releasees. On

 July 27, 2017, the Court entered its Order granting preliminary approval of the proposed

 settlement and authorizing the Direct Purchaser Plaintiffs to disseminate notice of proposed

 settlements with the Sumitomo, Alps and Tokai Rika Defendants, the fairness hearing, and

 related matters to the Settlement Class (“Preliminary Approval and Notice Order”). Notice was

 provided to the Settlement Class pursuant to Preliminary Approval and Notice Order and the

 Court held a fairness hearing on November 8, 2018.

          Having considered the Direct Purchaser Plaintiffs’ Motion for Final Approval of

 Proposed Settlements with the Sumitomo, Alps and Tokai Rika Defendants and Proposed Plan

 for Distribution of Settlement Funds, oral argument presented at the fairness hearing, and the

 complete record in this matter,

 {00190478 }                                 1
Case 2:12-cv-00401-MOB-MKM ECF No. 217 filed 11/16/18                      PageID.3222    Page 2 of 5




          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

          1.    This Court has jurisdiction over the subject matter of this litigation.

          2.    Terms capitalized in this Order and Final Judgment and not otherwise defined

 herein have the same meanings as those used in the Settlement Agreement.

          3.    The Preliminary Approval and Notice Order outlined the form and manner by

 which the Direct Purchaser Plaintiffs would provide the Settlement Class with notice of the

 settlement, the fairness hearing, and related matters. The notice program included individual

 notice via first class mail to members of the Settlement Class who could be identified through

 reasonable efforts, as well as the publication of a summary notice in Automotive News; an online

 banner notice appeared over a 21-day period on www.AutoNews.com, the digital version of

 Automotive News; and, an Informational Press Release targeting automotive industry trade

 publications was issued nationwide via PR Newswire’s “Auto Wire.” Finally, a copy of the

 Notice was (and remains) posted on-line at www.autopartsantitrustlitigation.com. Proof that

 mailing, publication and posting conformed with the Preliminary Approval and Notice Order has

 been filed with the Court. This notice program fully complied with Fed. R. Civ. P. 23, and the

 requirements of due process. It provided due and adequate notice to the Settlement Class.

          4.    The settlement was attained following an extensive investigation of the facts. It

 resulted from vigorous arm’s-length negotiations, which were undertaken in good faith by

 counsel with significant experience litigating antitrust class actions.

          5.    The settlement was entered into by the parties in good faith.

          6.    Final approval of the settlement with Tokai Rika is hereby granted pursuant to

 Fed. R. Civ. P. 23(e), because it is “fair, reasonable, and adequate” to the Settlement Class. In

 {00190478 }                                   2
Case 2:12-cv-00401-MOB-MKM ECF No. 217 filed 11/16/18                     PageID.3223          Page 3 of 5



 reaching this conclusion, the Court considered the complexity, expense, and likely duration of

 the litigation, the Settlement Class’s reaction to the settlement, and the result achieved.

          7.    The Settlement Class provisionally certified by the Court in its Preliminary

 Approval and Notice Order is hereby certified as a class pursuant to Rule 23 of the Federal Rules

 of Civil Procedure and is composed of: “All individuals and entities who purchased Heater

 Control Panels in the United States directly from one or more of the Defendants or their co-

 conspirators (or their controlled subsidiaries, affiliates, or joint ventures) from January 1, 2000

 through March 23, 2017. Excluded from the Settlement Class are Defendants, their present and

 former parent companies, subsidiaries, and affiliates, federal governmental entities and

 instrumentalities of the federal government, and states and their subdivisions, agencies and

 instrumentalities.” The Court adopts and incorporates herein all findings made under Rule 23 in

 its Preliminary Approval and Notice Order.

          8.    The Court’s certification of the Settlement Class as provided herein is without

 prejudice to, or waiver of the rights of any Defendant to contest certification of any other class

 proposed in these coordinated actions. The Court’s findings in this Order shall have no effect on

 the Court’s ruling on any motion to certify any class in these actions or on the Court’s rulings

 concerning any Defendant’s motion, and no party may cite or refer to the Court’s approval of the

 Settlement Class as persuasive or binding authority with respect to any motion to certify any

 such class or any defendant’s motion.

          9.    The Action and all Released Claims are hereby dismissed with prejudice with

 respect to the Releasees and without costs.        The Releasors are barred from instituting or

 prosecuting, in any capacity, an action or proceeding that asserts a Released Claim against any of

 the Releasees. This dismissal applies only in favor of Tokai Rika and the other Releasees.


 {00190478 }                                   3
Case 2:12-cv-00401-MOB-MKM ECF No. 217 filed 11/16/18                    PageID.3224       Page 4 of 5



          10.   The Escrow Account, plus accrued interest thereon, is approved as a Qualified

 Settlement Fund pursuant to Internal Revenue Code Section 468B and the Treasury Regulations

 promulgated thereunder.

          11.   Neither the Settlement Agreement, nor any act performed or document executed

 pursuant to the Settlement Agreement, may be deemed or used as an admission of wrongdoing in

 any civil, criminal, administrative, or other proceeding in any jurisdiction.

          12.   This Order and Final Judgment does not settle or compromise any claims by the

 Direct Purchaser Plaintiffs or the Settlement Class against any other Defendant or other person or

 entity other than Tokai Rika and the other Releasees, and all rights against any other Defendant

 or other person or entity are specifically reserved.

          13.   Without affecting the finality of this Order and Final Judgment, the Court retains

 exclusive jurisdiction over: (a) the enforcement of this Order and Final Judgment; (b) the

 enforcement of the Settlement Agreement; (c) any application for distribution of funds,

 attorneys’ fees or reimbursement made by Plaintiffs’ Counsel; (d) the distribution of the

 settlement proceeds to Settlement Class members.

          14.   Pursuant to Fed. R. Civ. P. 54, the Court finds that there is no just reason for delay

 and hereby directs the entry of judgment as to Tokai Rika.


 IT IS SO ORDERED.



 Date: November 16, 2018                                s/Marianne O. Battani
                                                        MARIANNE O. BATTANI
                                                        United States District Judge




 {00190478 }                                   4
Case 2:12-cv-00401-MOB-MKM ECF No. 217 filed 11/16/18                      PageID.3225        Page 5 of 5



                                         CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's
 ECF System to their respective email addresses or First Class U.S. mail to the non-ECF participants on
 November 16, 2018.

                                                                 s/ Kay Doaks
                                                                 Case Manager




 {00190478 }                                    5
